BROCK, Chief Judge.
Appellant contends that the superior court committed error when it found that the decision of the State Board of Assessment was not supported by competent, material, and substantial evidence. In order to resolve this question, we have examined in detail the evidence offered by the parties at the hearing before the State Board of Assessment.
The basic controversy involves the interpretation of G.S. 105-294 (now G.S. 105-283), which furnishes the standard by which property is to be valued:
“All property, real and personal, shall as far as practicable be appraised or valued at its true value in money. The *568intent and purpose of this section is to have all property and subjects of taxation appraised at their true and actual value in money, in such manner as such property and subjects of taxation are usually sold, but not by forced sale thereof; and the words 'market value/ 'true value/ or 'cash value/ whenever used in this chapter, shall be held to mean for the amount of cash or receivables the property and subjects can be transmuted into when sold in such manner as such property and subjects; are usually sold.” N. C. Gen. Stat. ch. 105, § 294 (1967) , as amended, N. C. Gen. Stat. ch. 105, § 283 (1973).
The important provision of G.S. 105-294 is the requirement that property is to be appraised at its true and actual value in money, in such manner as such property is usually sold, but not by forced sale thereof. We believe that the best and most reasonable test of true value in money, in such manner as such property is usually sold, but not by forced sale thereof, is the price estimated in terms of money at which the property would change hands between a willing and financially able buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of all the uses to which the property is adapted and for which it is capable of being used. The present statute, G.S. 105-283, effective January 1,1974, adopts such a test.
At the hearing before the State Board of Assessment, ap-pellee strongly contended that is in-process inventory should have been appraised at cash realizable value, a value determined by a sale of goods in process “in their presently existing state at this particular time.” Appellee’s expert in the field of taxation, William Westphal, stated that “here, we are not using a method that anticipates a completion of the goods. We are not assigning ... a going concern value to this inventory. ... We are trying to determine what the cash value would actually be, and I think these sales prices (scrap value) are the best evidence of the amount into which these goods could be transmuted.”
The statment by appellee’s expert that appellee is not assigning a going concern value to its inventory, but' instead is assigning a scrap value to its inventory, contradicts the express requirement of G.S. 105-294 that true value in money is not to be the value arrived at by forced sale. Implicit in G.S. 105-294 is the going concern assumption. All the evidence introduced *569by appellee at the hearing before the State Board of Assessment recognized that a forced sale would not measure true value in money. Yet, by failing to assign a going concern value to work in process and by arguing for a value determined by calculating the cash into which work in process might be transmitted at a specific date, appellee in effect constructed and used a valuation predicated upon a forced sale. This ignores the provisions of G.S. 105-294.
At the hearing appellee introduced evidence to the effect that it does not sell goods in process in the normal course of busines. Evidence does exist that, in the few instances when appellee sold work in process, it sold such work in process to the original suppliers of raw materials for scrap value. No evidence was introduced to explain why work in process was disposed of rather than completed. The goods in process must have been unsuitable for completion, or appellee would not have sold the goods in process prematurely at a value below cost. There is no evidence that a similar situation exists with respect to appellee’s entire inventory.
Appellee does not contend that it would willingly sell its entire inventory, the subject matter of this appeal, at scrap value. Appellee is a going concern and has plans to complete its work in process. It seems clear that no manufacturer would willingly sell its in-process inventory at scrap value unless it had abandoned plans for completing and selling the in-process inventory for a reasonable profit or for a recovery of cost. The burden of proof is on the manufacturer to prove that the- book value (cost) assessment made by the taxing authority is excessive. In this case appellee has not carried that burden.
Other jurisdictions have adopted a cost approach to the valuation of goods in process. In Aeronautical Communications Equipment, Inc. v. Metropolitan Dade County, 219 So. 2d 101 (Fla. Dist. Ct. App. 1969), cert. denied, 225 So. 2d 911 (Fla.1969), the taxpayer was an electronics company which manufactured specialized radio equipment. It assembled, cut, soldered, and altered hundreds of component parts and materials in the process of assembling its finished products. Partially finished work could not be disassembled for any other use or purpose. The taxpayer manufactured only against orders and did not maintain an inventory for future sale. If a purchaser did not take equipment when completed, the equipment, being of little use to another purchaser, had only scrap value. The *570taxpayer, in attempting to show that “book value” as computed by the Florida Tax Assessor had no relation to “actual value,” admitted that there was no going market for its products. The taxpayer claimed that its inventory had only “junk value,” but no more than 2% of the inventory had ever been junked, and 98 % had ultimately been sold, at a profit, to willing buyers. The court noted that as certain items such as labor were applied to the raw materials of the taxpayer, the value of the raw materials appreciated. The court, in adopting a valuation method based on cost, stated: “In the instant case . . . the Plaintiff’s stock in trade consists of work in process, the value of which (cost of which) is increased as it is processed. . . . The original purchase price (invoice price) thus is not the fair market value of the inventory herein.” 219 So. 2d at 105. In a New Hampshire case concerning the proper valuation of inventory, the court rejected the argument that goods in process could be valued at scrap value:
“Among other arguments advanced by the plaintiff for excluding goods in process from taxation (as stock in trade) is that during the transitory period from raw material to finished product goods in process have no sale value except in liquidation at liquidation values as unfinished goods or goods finished at excess costs. . . .
“To require the selectmen to place a forced sale value upon goods in process and uncompleted would ignore the purpose of the statute and offend the principle that taxation is to be administered in a practical way.” Verney Corporation v. Peterborough, 104 N.H. 368, 372-73, 188 A. 2d 50 (1962), aff’d on rehearing, 104 N.H. 375 (1963).
At the hearing before the State Board of Assessment, appellee strongly contended that its raw materials, as well as its work in process, should have been valued at scrap value. Appellee’s tax manager, Ernest Price, stated that there were no manufacturers of similar products who would purchase the raw materials substantially at cost due to the peculiar nature of the materials: “We have a very special raw material with a very special type of specification and generally speaking no one else can use them because they are made for our specific product.” Evidence adduced at the hearing indicates that upon sale of raw materials to the original suppliers, 40% of the cost of *571the raw materials is recouped. The effect of appellee’s contention is that raw materials purchased for $10,000.00 have a value of $6,000.00 when they arrive at the manufacturing plant and are placed into inventory. Appellee admits that it is not in the business of selling raw materials and that it does not sell its raw materials as scrap. Its witnesses acknowledged that G.S. 105-294 requires valuation at true value in money not at forced sale, but stated that true value in money is best represented by appel-lee’s sales of raw materials as scrap. Such a position is untenable. G.S. 105-294 expressly states that “ ‘true value’ . . . shall be held to mean for the amount of cash or receivables the property and subjects can be transmuted into when sold in such manner as such property and subjects are usually sold.” Raw materials are not usually sold as scrap, and the book value (cost), in this instance, is the best evidence of their true value in money.
It is a sound and fundamental principle of law that assessments are presumed to be correct, and the burden of proof to the contrary must necessarily rest with the taxpayer. “It is incumbent upon the property owner clearly to show that the assessment was erroneous, in order to relieve himself from it.” 72 Am. Jur. 2d, State and Local Taxation, § 713 (1974). Furthermore it has been held in one jurisdiction, in a case concerning the valuation of certain timber lands, that:
“It is not enough to show that some method other than that adopted by the assessor in making the assessment would be better. In such case it must be shown that the means adopted by that official are wrong and that the result arrived at is greater than the actual cash value of the property assessed....
“It appears to be a firmly established rule that the valuation placed upon property by the assessor for the purpose of taxation is prima facie correct, and a party assailing such an assessment as excessive must make it clearly appear that the assessment does not represent the fair value of the property assessed.” Weyerhaeuser Land Co. v. Board of Equalization, 85 Or. 434, 442-43, 165 P. 1164 (1917).
We believe that this principle applies in the case sub judice.
*572We recognize that cost may not always represent “true value in money” as defined in G.S. 105-294. Where cost, for example, contains unnecessary costs of production or overhead not properly associated with the product; where there is evidence that inventory is obsolete and not worth cost; where replacement cost is below cost due to cheaper, raw materials or new and more efficient production techniques; and where the manufacturer is not a going concern and a forced sale is anticipated, then cost may not necessarily be evidence of true value in money. In North Carolina the taxpayer has a right to show that his property is worth less than the valuation made by the taxing authority. If such a showing is made, the taxpayer will be taxed on the lower basis. In re Carolina Quality Block Company, 270 N.C. 765, 155 S.E. 2d 263. However, we believe, and so hold, that “[t]he prima facie correctness of an assessment when made by the proper officers must be affirmatively overcome by appropriate and sufficient allegations and proofs excluding every reasonable hypothesis of legal assessment.” Aeronautical Communications Equipment, Inc. v. Metropolitan Dade County, 219 So. 2d 101, 104 (Fla. Dist. Ct. App. 1969), citing Folsom v. Bank of Greenwood, 97 Fla. 426, 120 So. 317 (1929). Appellee has failed to overcome its burden. In our opinion there is competent, material, and substantial evidence to support the decision of the State Board of Assessment that appellee undervalued its inventory for the years 1964 through 1968 inclusive. For this reason appellant’s assignment of error is meritorious.
Appellant contends that the superior court exceeded its scope of review when it reversed and vacated the decision of the State Board of Assessment. Article 33 of Chapter 143 of the General Statutes provides for judicial review of the decisions of administrative agencies. Specifically G.S. 143-315 establishes the proper scope of review:
“The court may affirm the decision of the agency or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the petitioners may have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:
(1) In violation of constitutional provisions; or
(2) In excess of the statutory authority or jurisdiction of the agency; or
(3) Made upon unlawful procedure; or
*573(4) Affected by other error of law; or
(5) Unsupported by competent, material, and substantial evidence in view of the entire record as submitted; or
(6) Arbitrary or capricious.
“If the court reverses or modifies the decision of the agency, the judge shall set out in writing, which writing shall become a part of the record, the reasons for such reversal or modification.”
It is within the prerogative of the court, and it is its duty, to examine the evidence and reverse or modify the decision of an administrative agency if the decision is unsupported by competent, material, and substantial evidence in view of the entire record as submitted. Only the evidence supporting the administrative agency’s decision need be looked to; if it is substantial, then the decision of the agency should be upheld. See Hanft, Some Aspects of Evidence in Adjudications by Administrative Agencies in North Carolina, 49 N.C. L. Rev. 635 (1971).
The North Carolina Supreme Court has stated in this respect that upon review of an order of the State Board of Assessment, the superior court is without authority to make findings at variance with the findings of the State Board when the findings of the State Board are supported by material and substantial evidence. In re Property of Pine Raleigh Corp., 258 N.C. 398, 128 S.E. 2d 855. Furthermore, the superior court is without authority to make findings at variance with the findings of the State Board which are supported by substantial evidence because that is the exclusive function of the State Board of Assessment. In re Appeal of Reeves Broadcasting Corp., 273 N.C. 571, 160 S.E. 2d 728. Courts will interfere with tax assessments because of asserted violations of the due process clause only when the actions of the State Board of Assessment are found to be arbitrary and capricious. Albemarle Electric Membership Corp. v. Alexander, 282 N.C. 402, 192 S.E. 2d 811. Accordingly a superior court exceeds its right of review where it substitutes its evaluation of the evidence for that of the Board. Clark Equipment Co. v. Johnson, 261 N.C. 269, 134 S.E. 2d 327.
Having found that there is competent, material, and substantial evidence in the record from which the State Board of Assessment could reach a valid conclusion that appellee under*574valued its inventory for the years 1964 through 1968 inclusive, we find that the judgment of the Superior Court reversing and vacating the State Board of Assessment’s decision was error. The judgment of the superior court is reversed, and the cause is remanded to the superior court for an order reinstating and affirming the decision of the State Board of Assessment.
Reversed and remanded.
Judges Morris and Martin concur.